EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fei Shen on February 18, 2021. The application has been amended as follows: 

Claim 1
A video distribution method, comprising:
sending, by a third-party server, a first request message comprising a multimedia broadcast multicast service (MBMS) capability negotiation parameter for video distribution, to a service capability exposure function apparatus;
receiving, by the service capability exposure function apparatus, the first request message;
sending, by the service capability exposure function apparatus, a second request message to a home subscriber server according to the first request message, to request the home subscriber server to expose an MBMS capability;
sending, by the home subscriber server, a second response message to the service capability exposure function apparatus when the home subscriber server determines to allow the exposure of the MBMS capability;
sending, by the service capability exposure function apparatus, a third request message to a broadcast multicast service center (BM-SC) 
sending, by the service capability exposure function apparatus, the first MBMS capability information obtained from the BM-SC to the third-party server, to enable the-third party server to request, according to the first MBMS capability information, to start an MBMS broadcast, and distributes video content to user equipment (UE).

Claim 5
A communications system, comprising:
a third-party server, a service capability exposure function apparatus and a home subscriber server;
the third-party server, configured to send a first request message comprising a multimedia broadcast multicast service (MBMS) capability negotiation parameter for video distribution, to a service capability exposure function apparatus;
the service capability exposure function apparatus, configured to receive the first request message, and send a second request message to the home subscriber server according to the first request message, to request the home subscriber server to expose an MBMS capability;

the service capability exposure function apparatus, further configured to send a third request message to a broadcast multicast service center (BM-SC) after the service capability exposure function apparatus receives the second response message returned by the home subscriber server, to request first MBMS capability information exposed by the BM-SC, and send the first MBMS capability information obtained from the BM-SC to the third-party server, to enable the-third party server to request, according to the first MBMS capability information, to start an MBMS broadcast, and distributes video content to user equipment (UE).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Starsinic et al. (US 2018/0092133) provides a teaching wherein a service capability server (SCS) or an application server (AS) and service capability exposure function (SCEF) may distinguish between devices that have been authorized to join a multicast group. The SCS/AS can inquire upon the SCEF whether one or more devices have activated the multimedia broadcast multicast service (MBMS) service to listen to the multicast  ([0003], [0028]-[0029], [0082]-[0096], Figs. 8-9).

Won et al. (US 2016/0135143) provides a teaching for transmitting a first request message to request allocation of a multimedia broadcast multicast service (MBMS) group identifier from a service capability server/application server (SCS/AS) to a service capability exposure function (SCEF), the first request message including an external group identifier and an SCS/AS identifier, and receiving a first response message including the MBMS group identifier from the SCEF to the SCS/AS ([0009]).
Li et al. (US 20200344576) discloses a user equipment (UE) specifiying UE radio capability ([0099], [0105]).
However, it is the examiner's opinion that the prior art, taken alone or in combination, does not teach the limitations of the claims. Further, the claims are directed to an invention which would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/Primary Examiner, Art Unit 2426